Exhibit 10.4

 

LOGO [g46134img.jpg]    3801 West Hillsboro Boulevard * Deerfield Beach *
Florida * 33442 * 954.360.9022

VIA HAND DELIVERY

May 18, 2006

Mr. Stephen J. Rattner

RE: Terms of Employment Between eDiets.com, Inc. and Stephen J. Rattner

Dear Mr. Rattner:

This will serve to confirm the terms of your employment with eDiets.com, Inc.
and all affiliates of eDiets.com, Inc. (“EDI,” “We” or “Us).

 

  1. Term. Subject to the following terms and conditions, this Agreement is
effective as of May 18, 2006 and will continue for twenty four (24) months
thereafter unless terminated at the option of the parties and pursuant to the
terms expressed below.

 

  2. Duties. You are employed as President of the Nutrio division of eDiets.com,
Inc. (the “Division”), reporting to the Chief Executive Officer of EDI, and
shall have executive management and day to day operational control of the
business conducted by the Division, including without limitation, authority and
control over capital expenditures, expenses and human resources, to the extent
within the parameters and the budgetary constraints of the Operating Plan
(defined herein) and consistent with then current EDI management and spending
policies, as well as such other duties consistent with such position as it
relates to the Division, as may be assigned to you from time to time by the
Board of Directors (the “Board”). In the event of Nonperformance, as defined
herein, EDI may reduce or limit your authority described above or may reassign
or demote you, and such action by EDI shall not be deemed a breach by EDI of
this Agreement or constitute “good reason” for you to terminate your employment
hereunder. Unless approved in writing by EDI’s Chief Financial Officer or EDI’s
Chief Financial Officer’s designee, you shall not directly or indirectly engage
any third party for the purpose of outsourcing work or services other than in
accordance with the Operating Plan. You shall not engage directly or indirectly
in any activity or business transaction for yourself, or any other person,
whether or not for remuneration, which will adversely affect your ability to
discharge your employment duties and responsibilities to EDI.

 

  3. Management and Future Investment in the Business. The parties acknowledge
that you have prepared a budget that will form the basis of an operating plan
for the Division (the “Operating Plan”) to which the parties will agree and
prepare as soon as practicable after execution of this Agreement. The Operating
Plan will include budgeted expenses on a line-item basis, projected revenues and
projected EBITDA of not more than 60% of the EBITDA targets in the Earn Out plan
as set forth in Exhibit F-1 to the Merger Agreement dated as of May 15, 2006 by
and among EDI, Nutrio Acquisition Corp., Nutrio.com, Inc., the Stockholders’
Representative and the Principal Stockholders (as amended, the “Merger
Agreement”). The Operating Plan will also include marketing and strategic goals
for each Measurement Year (as defined in the Merger Agreement). Subject to
meeting the EBITDA targets set forth in the respective year’s Operating Plan and
adhering to the budgetary constraints contained therein, you will retain the
duties set forth in Section 2 of this Agreement. The parties acknowledge that
operation of the Division will be in accordance with the then current Operating
Plan and will be critical to your ability to achieve and earn the Earn Out
Payments pursuant to the Merger Agreement.

 

  4. Nonperformance. “Nonperformance” means the failure of the Division to
achieve 60% of the EBITDA target contained in the Earn Out Plan set forth in
Exhibit F-1 to the Merger Agreement in any Measurement Year (as defined in the
Merger Agreement).



--------------------------------------------------------------------------------

  5. Compensation and Benefits. Your “Base Salary” will be no less than $240,000
per year, and shall be reviewed at least annually in January of each year during
the term of your employment. You will be entitled to not less than 216 hours of
“PTO,” excluding holidays, per year, and your other benefits will be provided at
levels not less than those provided to similarly situated executive officers of
the Company. You may be paid a bonus in the discretion of the Board of Directors
which will be in a form and amount comparable to similarly situated executive
officers of the Company.

 

  6. Performance of Duties. During the term of your employment, you shall devote
your full working time, ability and attention to the business of EDI.

 

  7. Equity Compensation. You will receive a non-incentive stock option, an
incentive stock option, restricted stock grant, SAR, or some other form of
equity compensation which shall be comparable to that which is provided to
similarly situated executive officers of the Company during the term of this
Agreement (the “Option”) under our Equity Compensation Plan(s) in effect from
time to time (the “Plan”). The Option, and any other options granted by us to
you, shall have such terms as are required by the Plan and which may be
implemented by the Board but, notwithstanding, shall fully vest upon a
termination of your employment by us without “cause” or by you for “good
reason,” or upon a “Change of Control,” death or disability. In the event of a
conflict between the terms this Agreement and the terms of the Plan or any
equity compensation agreement pursuant thereto, the terms of this Agreement
shall control.

 

  8. “Change of Control.” A “Change of Control” shall be deemed to have occurred
if (1) there shall be consummated (a) any consolidation or merger of EDI in
which EDI is not the continuing or surviving corporation or pursuant to which
shares of EDI’s Common Stock would be converted into cash, securities or other
property, other than a merger of EDI in which the holders of EDI’s Common Stock
immediately prior to the merger continue to control the surviving corporation
immediately after the merger and other than a merger of EDI with an affiliate of
EDI, or (b) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
EDI, or (2) the shareholders of EDI approve any plan or proposal for the
liquidation or dissolution of EDI or (3) any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of 80% or more of the combined voting power
of EDI’s outstanding voting securities. The employment terms expressed in this
letter shall survive a change of control.

 

  9. Termination by EDI for Cause. We may terminate your employment “for cause”
at any time. As used herein, for “cause” shall mean any one of the following:

 

  a. The willful breach or habitual neglect by you of your job duties and
responsibilities; or

 

  b. Conviction of any felony, excluding minor traffic offenses; or

 

  c. Commission of an act of fraud, embezzlement or material misappropriation or
dishonesty against EDI or any of EDI’s affiliates; or

 

  d. Commission of a serious violation of any of EDI’s personnel policies,
including but not limited to violations of EDI’s policies against any form of
harassment; or

 

  e. A breach of Section 13 or 14 of this Agreement.

With regard to sub-paragraphs “a” and “d” above, the notice of termination will
be delivered to you in writing and you shall have ten (10) calendar days from
the date thereof to cure the basis for the notice of termination. In the event
we terminate your employment for cause, your Base Salary, incentive
compensation, benefits, and the unexercised portion of the Option (and any other
stock options) shall automatically terminate as of the effective date of such
termination.

 

  10. Termination by EDI Without Cause or by You for Good Reason or Upon a
Change of Control. We may terminate your employment without cause at any time
upon 30 days’ prior written notice to you. You shall have the right to terminate
this Agreement at any time for “good reason” or upon a change of control. “Good
reason” means the occurrence of any of the following without your prior written
consent (which is not cured within 30 days of your written notice being received
by EDI specifying the grounds for “good reason”: (i) the assignment to you of
duties and responsibilities that are unethical, illegal or inconsistent, in a
material and adverse respect, with the scope of the duties and responsibilities
usually vested in similarly situated

 

- 2 -



--------------------------------------------------------------------------------

executives other than as a result of “cause” or Nonperformance; (ii) a material
reduction in the benefits payable to you; a material modification or change in
your job duties or responsibilities other than as a result of “cause” or
Nonperformance; or (iii) a requirement that you perform your primary duties at a
location outside of Broward and Palm Beach Counties in the state of Florida,
USA. We shall pay to you on the date of termination without cause or for good
reason a severance allowance of an amount equal to Six (6) months’ Base Salary,
plus one (1) month for each year of service to EDI at your then-effective rate,
plus all accrued but unpaid allowances, expense reimbursements, bonuses, and
commissions. We shall pay to you on the date of termination for a change in
control a severance allowance of an amount equal to twelve (12) months’ Base
Salary at your then effective rate. Upon termination by EDI without cause or by
you for good reason or upon change of control, we will reimburse you for
expenses relating to the extension of health benefits under COBRA for a period
of six (6) months after termination. Additionally, and subject to the terms of
any unvested shares under the Option (and any other Stock Options granted under
the Plan) shall vest immediately and shall be exercisable by you for sixty
(60) days following the date of termination upon change of control or for twelve
(12) months following the date of termination by EDI without cause or by you for
good reason. Furthermore, upon termination of your employment by EDI without
cause or by you for good reason or upon change of control, (x) if such
termination occurs prior to the end of the first Measurement Year, the EBITDA
targets for the first and second Measurement Years in the Earn Out plan set
forth in Exhibit F-1 to the Merger Agreement will be deemed to have been 100%
met and the Earn Out Payments in respect of such Measurement Years will be made
pursuant to the schedule set forth therein (subject to any offsets expressly
permitted under the Merger Agreement) and (y) if such termination occurs after
the first Measurement Year but prior to the end of the second Measurement Year,
the EBITDA targets for the second Measurement Year in the Earn Out plan set
forth in Exhibit F-1 to the Merger Agreement will be deemed to have been 100%
met and the Earn Out Payment in respect of such Measurement Year will be made
pursuant to the schedule set forth therein (subject to any offsets expressly
permitted under the Merger Agreement).

 

  11. Termination by You Without Good Reason. You may terminate your employment
without good reason upon 30 days’ prior written notice to the Company. In such a
case, you may be required to perform your business duties and shall be paid your
regular salary up to the date of the termination. At our option, we may require
you to depart upon receiving the 30 days’ notice. In this event, we shall pay
you an amount equal to 30 calendar days of your Base Salary at the
then-effective rate and all accrued but unpaid allowances and expense
reimbursements, and you shall not be entitled to receive any other compensation
or severance allowance. Any unexercised and unvested shares granted pursuant to
the Option (and any other stock options granted under the Plan) shall be
exercisable in accordance with the terms thereof.

 

  12. Death or Disability. In the event of your death, your employment and your
future Base Salary, incentive compensation and benefits shall automatically
terminate, except for (a) any vested but unexercised portion of the Option (and
any other stock options granted under the Plan), which shall be exercisable in
accordance with the terms thereof, and (b) accrued but unpaid allowances and
expense reimbursements and applicable death benefits, if any. If you become
unable to perform your duties because of a “disability” we may terminate your
employment. In this event, we will pay your unpaid Base Salary, accrued but
unpaid allowances, expense reimbursements, and incentive compensation from the
date of your first absence from work due to your disability through the third
month following the date of termination, less disability benefits received
through our benefit plan. Your option shall terminate except for any vested but
unexercised portion thereof (and any other stock options granted under the
Plan). “Disability” means an incapacity due to physical or mental illness, that
causes you to be absent from your duties on a full-time basis for three
consecutive months, or for an aggregate of six months in any consecutive
12-month period, and a physician selected by us concludes that (A) you are
suffering from “total disability” as defined in the our disability insurance
policy and (B) within 30 days after written notice thereof is given by the
Company to you, you have not returned to work on a full time basis. For the
avoidance of doubt, termination of your employment by reason of disability or
death shall not constitute termination of your employment by EDI without cause
or termination by you for good reason.

 

  13. Agreement not to Disclose Trade Secrets or Confidential Information. Upon
the effective date of this Agreement and until two years after its termination,
you shall not disclose or utilize any trade secrets, confidential information,
or other proprietary information acquired by you during the course of your
service with EDI (or Nutrio.com, Inc. or its predecessors prior to the date
hereof). As used herein, “trade secret”

 

- 3 -



--------------------------------------------------------------------------------

means the whole or any portion or phase of any formula, pattern, device,
combination of devices, source-code of any proprietary software, or compilation
of any scientific, technical or commercial information, including any design,
list of suppliers, list of customers or improvement thereof, as well as pricing
information or methodology, contractual arrangements with vendors or suppliers,
business development plans or activities, or financial information of EDI that
is for use, or is used, in the operation of EDI’s businesses that is not
commonly known by or available to the public and that derives economic value
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. You agree to return to EDI any and all such trade secrets,
confidential information or other proprietary information immediately upon the
termination of this Agreement.

 

  14. Covenant not to Compete. Upon the effective date of this Agreement and
until two (2) years after its termination (the “Restricted Period”), you
covenant and agree that you shall not, directly or indirectly, (i) be, or become
interested in, associated with or represent, or otherwise render assistance or
services to, or manage, operate, control or engage in (as an officer, director,
stockholder, partner, member, consultant, owner, employee, agent, creditor or
otherwise), any business or person that is then, or which then proposes to
become, a competitor of EDI in the areas of online health, wellness, diet or
fitness plans; provided that, the foregoing shall not restrict you from the
collective ownership, solely as a passive investment, of securities of any
business or person if such ownership is (x) not as a controlling person of such
business or person, (y) not as a member of a group that controls such business
or person and (z) not as a direct or indirect beneficial owner of 5% or more of
any class of securities of such business or person; (ii) induce or seek to
influence any employee of EDI to terminate his or her employment or to become
financially interested in a competing business; (iii) aid a competitor of EDI in
any attempt to hire a person who shall have been employed by EDI within the
one-year period preceding the date of any such aid; (iv) induce or seek to
influence any customer of EDI to transact business with a competitor of or not
to do business with EDI; or (v) take any actions for the purpose of interfering
with any other business relationships that EDI has with any other person. The
Restricted Period shall be extended by the length of time during which you are
in breach of the provisions of this Section 14. For the avoidance of doubt, all
references to EDI in Section 13 and 14 shall include its subsidiaries, divisions
and affiliates (including, without limitation, the Division).

You acknowledge that the Restricted Period contained in Section 14 is reasonable
under the circumstances. Moreover, it is the desire and intent of the parties
that the provisions of Section 14 be enforceable to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, the parties agree that if a
governmental authority determines subsequently that the terms of Section 14 are
unenforceable, the parties will request that such governmental authority reform
the terms by specifying the greatest time period and/or geographic area that
would not render the terms unenforceable. You specifically agree that, in the
event of a breach or threatened breach of Section 14, EDI would suffer
irreparable injury and damages at law would be an insufficient remedy, and EDI
shall be entitled to seek equitable relief by way of temporary or permanent
injunction (or any other equitable remedies), without proof of actual damages
and without the need to post bond or other security.

 

  15. Indemnification. You shall be entitled to indemnification from EDI to the
fullest extent permitted under the EDI’s then-current Articles of Incorporation
and Bylaws and under the law of the state of Delaware. We shall use our
reasonable best efforts to obtain coverage for you under any insurance policy
obtained during the term of this Agreement that covers the officers and
directors of EDI against liability in connection with their service to EDI.
Notwithstanding the foregoing, nothing in this Section 15 is meant to limit your
indemnification obligations under the Merger Agreement or the Escrow Agreement
(as defined in the Merger Agreement).

 

  16. Attorney Fees. In any action brought to enforce this contract or any
provision of this contract, to rescind the contract, to collect damages for an
alleged breach of the contract, or for a declaratory judgment under the terms of
the contract, the prevailing party in any such action, whether plaintiff or
defendant, shall be entitled to an allowance for reasonable attorney fees and
costs.

 

- 4 -



--------------------------------------------------------------------------------

  17. Governing Law. This Agreement and the rights and obligations hereunder
shall be governed by the laws of the State of Florida and the parties to this
Agreement specifically consent to the jurisdiction of the courts of the State of
Florida over any action arising out of or related to this Agreement.

 

Very Truly Yours,

/s/ Robert T. Hamilton

Robert T. Hamilton, Interim Chief Executive Officer

 

Agreed:   BY:  

/s/ Stephen Rattner

PRINT NAME:  

Stephen Rattner

DATE:  

May 18, 2006

 

- 5 -